                         UNITED STATES DISTRICT COURT
                                 DISTRICT OF MAINE
                                            CIVIL ACTION NO: 2:19-cv-00136-DBH
U.S. Bank Trust, N.A., as Trustee for LSF10
Master Participation Trust

               Plaintiff

                        vs.                       RE:
                                                  948 Burkettville Road, Appleton, ME 04862

Tammy E. Grindle and Blaine Grindle               Mortgage:
                                                  October 15, 2008
                                                  Book 4024, Page 48

             Defendants
Penobscot Bay Medical Center

               Parties-In-Interest

            AMENDED CONSENT JUDGMENT OF FORECLOSURE AND SALE

       Now comes the Plaintiff, U.S. Bank Trust, N.A., as Trustee for LSF10 Master Participation
Trust, and the Defendants, Tammy E. Grindle and Blaine Grindle, and Party-In-Interest, Penobscot
Bay Medical Center, and hereby submits this Consent Judgment of Foreclosure and Sale.

       Count II – Breach of Note, Count III – Breach of Contract, Money Had and Received,
Count IV – Quantum Meruit, and Count V – Unjust Enrichment, are hereby DISMISSED without
prejudice at the request of the Plaintiff. JUDGMENT on Count I – Foreclosure, is hereby
ENTERED as follows:

1.     If the Defendants or their heirs or assigns pay U.S. Bank Trust, N.A., as Trustee for LSF10
       Master Participation Trust (“U.S. Bank”) the amount adjudged due and owing ($258,648.75)
       within 90 days of the date of the Judgment, as that time period is calculated in accordance
       with 14 M.R.S.A. § 6322, U.S. Bank shall forthwith discharge the Mortgage and file a
       dismissal of this action on the ECF Docket. The following is a breakdown of the amount
       due and owing:

                 Description                     Amount
        Unpaid Principal Balance                      $182,265.79
        Escrow Balance:                                $32,218.55
        Total Interest:                                $29,018.34
     Deferred Principal:                                  $14,209.87
     Late Charges:                                           $936.20
     Grand Total                                         $258,648.75


2.   If the Defendants or their heirs or assigns do not pay U.S. Bank the amount adjudged due
     and owing ($258,648.75) within 90 days of the Judgment, as that time period is calculated in
     accordance with 14 M.R.S.A. § 6322, their remaining rights to possession of the Appleton
     Property shall terminate, U.S. Bank shall conduct a public sale of the Appleton Property in
     accordance with 14 M.R.S.A. § 6323, disbursing the proceeds first to itself in the amount of
     $258,648.75 after deducting the expenses of the sale, with any surplus to be disbursed
     pursuant to Paragraph 5 of this Judgment, and in accordance with 14 M.R.S.A. § 6324.

3.   Pursuant to 14 M.R.S.A. § 2401(3)(F), the Clerk shall sign a certification after the appeal
     period has expired, certifying that the applicable period has expired without action or that
     the final judgment has been entered following appeal.

4.   The amount due and owing is $258,648.75.

5.   The priority of interests is as follows:

     a)      U.S. Bank Trust, N.A., as Trustee for LSF10 Master Participation Trust has first
             priority, in the amount of $258,648.75, pursuant to the subject Note and Mortgage.

     b)      Penobscot Bay Medical Center has the second priority behind the Plaintiff pursuant
             to a Writ of Execution dated November 7, 2013, in the amount of $1,800.07, and
             recorded in the Knox County Registry of Deeds in Book 4746, page 248.

     c)      Tammy E. Grindle and Blaine Grindle have the third priority behind the Plaintiff.

7.   The prejudgment interest rate is 4.25000%, see 14 M.R.S.A. § 1602-B, and the post-judgment
     interest rate is 8.59%, see 14 M.R.S.A. § 1602-C.

8.   The following information is included in this Judgment pursuant to 14 M.R.S.A. § 2401(3):
                          PARTIES                            COUNSEL
PLAINTIFF                 U.S. Bank Trust, N.A., as Trustee John A. Doonan, Esq.
                          for LSF10 Master Participation Reneau J. Longoria, Esq.
                          Trust                             Doonan, Graves & Longoria, LLC
                                                            100 Cummings Center
                                                            Suite 225D
                                                            Beverly, MA 01915
DEFENDANT
                          Blaine Grindle                     Pro Se
                          948 Burkettville Road
                          Appleton, ME 04862

                          Tammy E. Grindle                   Pro Se
                          948 Burkettville Road
                          Appleton, ME 04862

PARTIES-IN-INTEREST
                          Penobscot Bay Medical Center       Pro Se
                          6 Glen Cove Drive
                          Rockport, ME 04856




     a)     The docket number of this case is No. 2:19-cv-00136-DBH.

     b)     All parties to these proceedings received notice of the proceedings in accordance
            with the applicable provisions of the Federal Rules of Civil Procedure.

     c)     A description of the real estate involved, 948 Burkettville Road, Appleton, ME
            04862, is set forth in Exhibit A to the Judgment herein.

     d)     The street address of the real estate involved is 948 Burkettville Road, Appleton, ME
            04862. The Mortgage was executed by the Defendants on October 15, 2008. The
            book and page number of the Mortgage in the Knox County Registry of Deeds is
            Book 4024, Page 48.

     e)     This judgment shall not create any personal liability on the part of the Defendants
            but shall act solely as an in rem judgment against the property, 948 Burkettville Road,
            Appleton, ME 04862.
Dated: April 19, 2019                /s/Reneau J. Longoria, Esq.
                                     John A. Doonan, Esq., Bar No. 3250
                                     Reneau J. Longoria, Esq., Bar No. 5746
                                     Doonan, Graves & Longoria, LLC
                                     100 Cummings Center
                                     Suite 225D
                                     Beverly, MA 01915




Dated: April 15, 2019                /s/Tammy E. Grindle_________
                                     Tammy E. Grindle
                                     948 Burkettville Road
                                     Appleton, ME 04862

Dated: April 15, 2019                /s/ Blaine Grindle ___________
                                     Blaine Grindle
                                     948 Burkettville Road
                                     Appleton, ME 04862

Dated: April 17, 2019                /s/Bradley Graham, Esq._______
                                     Penobscot Bay Medical Center
                                     6 Glen Cove Drive
                                     Rockport, ME 04856




SO ORDERED.


DATED THIS 12th DAY OF JULY, 2019.      /s/D. Brock Hornby
                                        D. BROCK HORNBY
                                        U.S. DISTRICT JUDGE
